Case: 12-41308      Document: 00512870046         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 12-41308
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID BAZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CR-223


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent David Baza has moved for leave to
withdraw and has filed briefs in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Baza has
filed responses. We have reviewed counsel’s briefs and the relevant portions
of the record reflected therein, as well as Baza’s responses. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-41308    Document: 00512870046    Page: 2   Date Filed: 12/15/2014


                                No. 12-41308

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2